01-15-01018-CR
                                    CHRIS DANIEL
4S»                            HARRIS COUNTY DISTRICT CLERK




November 30, 2015                                                              FILED IN
                                                                        1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
CYNTHIA CLINE                                                           12/2/2015 10:37:07 AM
ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
10131 TWILA SPRINGS COURT                                                        Clerk
HOUSTON, TX 77095

Defendant’s Name: DAVID KIRKLAND

Cause No: 1467730

Court:   179™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/23/15
Sentence Imposed Date: 11/19/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: CYNTHIA CLINE



Sincerely*



  fiminal Post Trial Deputy
CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    RENEE REAGAN (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
• •A..,.
                                                                   Cause No     .      MfT73o
                                                                  THE STATE OF TEXAS
                                                                          V.
                              Ktft!HAr40.7* PAtflD                        , A/K/A/

                                     y~\ÿ\         District Court / County Criminal Court at Law No.

                                                                     Harris County, Texas


                                                                      NOTICE OF APPEAL

           TO THE HONORABLE JUDGE OF SAID COURT:

           On                                  (date), the defendant in the above numbered and styled cause eive£>ÿ
           NOTICE OF APPEAL of his conviction.                                                                                                                 A

           The undersigned attorney (check appropriate box):                                                                                                       &
                IT   MOVES to withdraw.
                     ADVISES the court that he will CONTINUE to represent the defendant on appeal.

                               W'ZO'\S
           Date                                                                      Attorney (Signature)

               dAKlH        1
           Defendant (Printed name)
                                                                                                       AMeuAet
                                                                                     Attorney (Printed name)
                                                                                                         Vfol OHÿY
                                                                                     State Bar Number
                                                                                             (3N T&yar Q(£                          ST£        |2
                                                                                     Address

                                                                                     Telephone Number
           The defendant (check all that apply):
                      REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                     appellate counsel to represent him.
              SÿÿkSKS the Court to ORDER that a free record be provided to him.
                     ASKS the court to set BAIL.
                  Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
           Granting the ceauested relief.


                     II                                                                             ko VJHIUAXLC)
           Defendant (Signature)                                                     Defendant’s Printed name

           SWORN TO AND SUBSCRIBED BEFORE ME ON                                                                      NOV 1 0 2015
           By Deputy District Clerk of Harris County, Texas




           http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2pages-\vithout AfFmnation).docPage 1 of 2
                                                                               1/09/08
' ..i.   .. .
                                                                                    ORDER

                           On         ([ÿ 2‘O'V0\Sÿ            the Court conducted a hearing and FINDS that defendant / appellant

                                IS NOT indigent at this time.
                                   indigent for the purpose of
                                         employing counsel
                                          paying for a clerk’s and court reporter’s record.
                                    VÿJÿmploying counsel or paying for a clerk’s and court reporter’s record.
                The Court ORDERS that
                                        motion to withdraw is                      .jbENIED.
                           Defendant / appellant’s motion (to be found indigent) is DENIED.
                           Defendant’s / appellant’s motion is GRANTED and
                     L                                                                                 }
                                          CYmtw-tA-            ctMg                        (attorney’s name & bar card number)
                                      is APPOINTED to represent defendant / appellant on appeal.
                                '£ÿÿThe COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                                     defendant / appellant.
                BAIL IS:
                           SET at $   _
                           TO CONTINUE as presently set.
                    (ÿDENIED and is SET at No BOND. (Felony Only)
                DATE SIGNED:                        ll-Jt -2ÿ15-                                 V
                                                                                          JUDGE PRESIDING,  /       N.
                                                                                          1"ÿ1 DISTRICT COURT /      \
                                                                                          COUNTY CRIMINAL COURT AT LAW/NO.
                                                                                          HARRIS COUNTY, TEXAS,                      S




                http://hcdco-intranet/CriminaI/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2pages-without AfTirmation).docPage 2 of 2
                                                                                    1/09/08
                             PAUPER’S OATH ON APPEAL
CAUSE NO.:            14fc~R36            OFFENSE: UfeggL
THE STATE OF TEXAS                                                 [Tj       DISTRICT COURT
VS.                                                              OF
                              'DM ID                             HARRIS COUNTY, TEXAS

TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES                                                    defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)                                                       jp
                Appoint appellate counsel to represent him.
                Asks the court to order that a freer-record bejarovided t&him..    w     a
                                                                                            0bt&p9i?t, 4%

                                               fflÿNDANT                                             SL
SUBSCRIBED AND SWORN to before me,rthis                                                 A.D.;2D

                                                DEPUTY DISTRICT CCERK
                                                _ DISTRICT COURT                                                  \(l$>
                                                HARRIS COUNTY, TEXAS

                                                     ORDER
On                l                      court conducted a hearing and found that the defendant is indigent.

          The court orders that     CYKTVUA              CI/NIE          is appointed to represent
          defendant/appellant on appeal.
          The court reporter is ordered to prepare and file the reporter’s record without charge to the
          defendant/appellant.
                      K

It is further ordered that tte clerk of this court mail a copy     me order to die court reporterÿ
             (Lgr-i.fZJZ. V&fo dVvAlbv certified mail reti         receipt recÿstedÿÿÿ

                                                        PRESIDING--•/«
                                                     _DISTRICT COUR                    \WrbVS
                                                xpL


                                                 —
                                                HARRfS COUNTY, TEXAS

                                                 AFFIRMATION
     I,                                 A\< v         , Attorney at Law, swear or affirm that I will be solely
     responsible flor writing a brief and representing the appellant on appeal. If I am not able to preform my
     dudes] as appellate counsel, I will notify the court immediately so that the court may take the
     4>prqpriate action as deemed necessary.
                  (SI(        IRE)                                    BAR/SPN NUMBER                          s

     tm                                                                 (LUM 7V 7
                                                                      CITY                STATE               ZIP

                          7                    ~7
                                                                                                     13ÿ
  'PHONE                                                              FAX NUMBER                          J
      EMAR/ADDRESS
  SWORN TO AND SUBSCRIBED BEFORE ME ONÿ_

                                               DEPUTYDRjJRICT CLERK (SIGNATURE)
                                                 DISTRICT CLERK
                                                                                                              -f1
iffcll
                                              Cause No.
THE STATE OF TEXAS                                                                        IN THE 17fra DISTRICT COURT

                                                                                          COUNTY CRIMINAL COURT AT LAW NO.

  VfjVyO                                              fendant                             HARRIS COUNTY, TEXAS

                  TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
I, judgp of the trial court, certify this criminal case:                                                                                                              7>
M.         is not a plea-bargain case, and the defendant has the right of appeal, [or]
                                                                                                                                             '«S5w          %
           is a plea-bargain case, but matters were raised by written motion filed and ruled on beforeÿ                                                and
           withdrawn or waived, and the defendant has the right of appeal, [or]

           is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the right of
           appeal, [or]

           is a plea-bargain case, and the defendant has NO right of appeal, [or]

Jÿÿ        the defendant has waived the right of appeal.

          this certification is made subsequent to a revocation of probation or adjudication of guilt


Judge
          l IX                                                                              AUG 0 6 2015
                                                                                   Date Signed


I have received a copyÿof thiscertification. I have also been informed of my rights concerning any appeal of this
criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals’
judgment and opinion to my last known address and that I have only 30 days in which to file a pro se petition of
discretionary review in the court of appeals. TEX. R APP. P. 68.2. I acknowledge that, if I wish to appeal this
case and if I am entitled to do so, it is my duty to| inform my appellate attorney, by written communication, of any
change in the address at which I am currently living or any change in my current prison unit. I understand that,
because of appellate deadlines, if I fail to timely inform my appellate attorney of any change in my address, I may
                                                                                1
lose the opportunity to file a pro se petition for discretionary review.

-x(
Defendant                                                                          Defendant’s Counsel

Mailing Address:
                                                                     7
                                                                                   State Bar of Texas ID number:            § feu h i)
Telephone number:                                                                 Mailing Address:

Fax number (if any):                                                1             Telephone number:           nRsoznn
                                                                                   Fax number:
*“A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant’s right to appeal in every
case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in which a defendant’s plea was guilty or nolo
contendere and the punishment did not exceed the punishment recommended by the prosecutor and agreed to by the defendant - a defendant may appeal only:
(A) those matters that were raised by a written motion filed
               APPEAL CARD

Court
                        Hl-lb              Cause No.
     P3
                     The State of Texas

        T\jun/(
Date Notice
                       //           r
Of Appeal: .
                                     _ _
Presentation:

Judgment:
                                     _ _
                                  Vol.

                                  Vol.
                                             Pg._

                                             Pg.

Judge Presiding.   KcisHf)               -feini
Court Reporter_
Court Reporter_
Court Reporter_

Attorney
on Trial        UACJAMI
Attorney
on Appeal.                     L     dXdkL
               Appointed        Hired

Offense         TKe4-f
Jury Trial           Yes
                           _   No   /
Punishment
Assessed
          _ 4ÿ y'fc- TfltSwfl
           _
Companion Cases
(If Known)

Amount of
Appeal Bond.
                       40
Appellant
Confined:            Yes   'ÿNo
                                                       A
Date Submitted
To Appeal Section.         ih&K
Deputy Clerk.          (jdtel -4 -